Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I, Claims 16-18, A cover panel film for a display in an electronic apparatus, classified H05K1/028,
Group II, Claims 1-15, A method of making an electronic apparatus, classified H01L27/32;
Inventions Group II and Group I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, not only the process as claimed can be used to make another and materially different product, for example, the limitations of wherein the cover panel film is disposed between the display panel and a window of the electronic apparatus, wherein each of the second portion of the cover panel film and at least a portion of a circuit board of the electronic apparatus protrudes from one side surface of the window, and 9 wherein the second portion is disposed between the window and the protruding portion of the circuit board when viewed in a cross-sectional view, in the product claim 16 of Group I, which do not require by the method claim 1 of Group II; but also that the product as claimed can be made by another and materially different process; for example, the limitations of a display panel configured to display an image; a circuit board connected to the display panel and bent from a front surface of the display panel toward a rear surface of the display panel; a window disposed on the front surface of the display panel; and a cover panel film disposed on the rear surface of the display panel; and a second portion disposed between the window and the circuit board; and assembling the display unit with a receiving member, in the method claim 1 of Group II, which do not need be considered by the product claim 16 of Group I. 
Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction were not required; the distinct characteristics require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one group would not likely be applicable to another group; and/or the groups are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph, therefore, the  restriction for examination purposes as indicated is proper.
Applicant is required under 35 U.S.C. 121 to elect between the Groups for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079.  The examiner can normally be reached on 9:00-5:00.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848